DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 1/21/2022.
          Claims 1-14 are currently pending.
           Claims 1-14 have been amended. 
           Claims 1, 5, 9 and 11 are independent claims.

Reasons for Allowance
2.        Claims 1-14 are allowed.
3.        The following is a statement of reason for the indication of allowance: 
            Claims 1-14 were allowed, the reasons for allowance were indicated in the previous Ex Parte Quayle Action submitted on 11/22/2021. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Drexel et al. (U.S Pat. 5285673) discloses an apparatus for verifying the calibration of a flow meter contains a flow sensor assembly which has a flow tube defining an axial fluid path Kates et al. (U.S Pat. 9310094) discloses a portable monitoring system that monitors various aspects of the operation of a refrigerant-cycle system is described. In one embodiment, the system includes a processor that measures power provided to the refrigerant-cycle system and gathers data from one or more sensors and uses the sensor data to calculate a figure of merit related to the efficiency of the system. In one embodiment, the measurements performed by the monitoring system include one or more of: an evaporator input air temperature, an evaporator output air temperature, evaporator air flow, evaporator air humidity, condenser air input temperature, condenser air output temperature sensor, electrical power. In one embodiment, the portable monitoring system receives information about the refrigerant-cycle system from either the system itself or from a computer network (see specification for more details).
             Clark (U.S Pat. 6265883) discloses an assembly of probes (1000) measures both the electrical properties and the depth of a fluid (1045). A first probe section (1040) is electrically .


Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
2/15/2022